Citation Nr: 9903687	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-26 2790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating for a skin scar of the right knee 
in excess of the noncompensable rating awarded following the 
grant of service connection.

2.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The appellant had active duty for training from December 1987 
to June 1988.

The appellant filed a claim in January 1995 for service 
connection for an elbow disability and a knee disability.  
This appeal arises from the May 1995 rating decision from the 
Columbia, South Carolina Regional Office (RO) that denied the 
appellant's claim for service connection for an elbow 
disability and a knee disability and granted service 
connection for an asymptomatic skin scar, right knee with an 
evaluation of 0 percent disabling.  A Notice of Disagreement 
was filed in May 1995 and a Statement of the Case was issued 
in June 1995.  A substantive appeal was filed in August 1995 
with a request for a hearing at the RO before a Member of the 
Board.

On August 18, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

The Board notes that the appellant, at the abovementioned 
Travel Board hearing, indicated that he was raising the issue 
of entitlement to service connection for an underlying right 
knee disability.  The RO has not developed this issue.  The 
issue of the appellant's entitlement to service connection 
for a right knee disability is not inextricably intertwined 
with the current appeal.  As no action has been taken, it is 
referred to the RO for the appropriate action.

The issue of entitlement to service connection for a right 
elbow disability is the subject of the Remand decision below.

FINDING OF FACT

The presence of disabling manifestations of service connected 
skin scar has been denied by the veteran.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim with respect to his claim for a compensable rating for 
a skin scar of the right knee following the grant of service 
connection.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in February 1989, the 
veteran was seen for right knee pain after striking his knee 
on a vehicle.  There was a small laceration over the patella 
that was one-half inch long. 

In January 1995, the veteran filed a claim for service 
connection for disabilities to include his knee.  

By rating action of May 1995, service connection for a skin 
scar of the right knee was granted with an evaluation of 0 
percent disabling.  The current appeal to the Board arises 
from this decision.

At the August 1998 Travel Board hearing, the veteran 
testified that he was not having any problems with the scar 
on his knee.  


II. Analysis

The threshold question to be answered in this matter is 
whether the veteran has presented a well grounded claim.  If 
he has not, the appeal must fail.  38 U.S.C.A. § 5107.  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet. App. 19 (1993).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

At the August 1998 Travel Board hearing, the veteran did not 
indicate in any way that his service connected skin scar of 
the right knee was disabling in any way.  Rather, he alleged 
that he had internal abnormalities of the knee that troubled 
him.  Therefore, as the veteran has made no assertion that 
his service connected disability is disabling, the Board 
finds that this claim is not well grounded within the meaning 
of 38 U.S.C.A. § 5107.


ORDER

The claim for a compensable rating for a skin scar of the 
right knee following the grant of service connection is 
denied.


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for a right elbow disability that is a 
result of his experiences while in the military.

The Board initially notes that it is unclear whether the RO 
has attempted to verify all of the appellant's service.  The 
veteran indicated at the August 1998 Travel Board hearing 
that he was in the military from December 1987 to sometime in 
1993.  Further, the status of the veteran's service as active 
duty for training or inactive duty for training is unclear.  
Therefore, the RO should attempt to verify all periods of 
active duty for training and inactive duty for training 
before adjudicating the appellant's claims for service 
connection for a right elbow disability.  

Additionally, the veteran has indicated that he received 
treatment for his right elbow in service around February 
1988.  A search for service medical records for this time 
period should be accomplished.   

Furthermore, the appellant has indicated that additional 
evidence exists which might establish service connection for 
the right elbow.  At the August 1998 Travel Board hearing, 
the appellant indicated that in 1988 or early 1989 he went to 
see Dr. Green at Midland Orthopaedics.  While there are some 
records from Midland Orthopaedics associated with the file, 
they do not date back to 1988.  As well, at the August 1998 
Travel Board hearing, the veteran stated he received 
treatment for his right elbow at the Edgewood Clinic in 
Edgewood, Maryland in February 1988.  Accordingly, the Board 
concludes that the VA has a duty to notify and assist the 
appellant regarding the procurement and submission of any 
such additional evidence.  

Finally, upon completion of the above development, if it is 
determined that the appellant has presented a well grounded 
claim, the appellant should be afforded a current VA 
examination to determine the correct diagnosis of any right 
elbow disability and to provide a medical opinion to 
establish whether it is least as likely as not that the 
appellant's current disabilities, if any, are related to the 
reported injuries in service.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should attempt to verify, 
through official channels, the nature of 
the appellant's service in the Army 
National Guard during the period from 
December 1987 to 1993; i.e. the specific 
periods of active and inactive duty for 
training should be specified.  The RO 
should additionally obtain all of the 
veteran's service medical records from 
January to March 1988.

2.  The RO should attempt to obtain 
records of the appellant's treatment for 
a right elbow disability from the 
Edgewood Clinic in Edgewood, Maryland and 
from Dr. Green of Midland Orthopaedics.  

3.  If and only if a well grounded claim 
for service connection for a right elbow 
disability is submitted, the RO should 
further develop the evidence.  This 
should include obtaining all relevant 
private medical records since service 
discharge not already contained in the 
claims folder and any current records of 
VA treatment.  All records must be 
associated with the claims folder.  
Thereafter, the appellant should be 
afforded a current VA examination.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that all indicated diagnostic testing 
is undertaken.  The examiner should then 
provide the correct diagnosis of right 
elbow disability and provide a medical 
opinion as to whether it is at least as 
like as not that any current disability 
is related to any injury that occurred in 
service.  If some are and some are not, 
each separate disability should be 
discussed. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  This should include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for any 
scheduled examination.  If this is the 
case, the RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

